nr


OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
    State nhould reoeLve oredlt fox'this money.
    Rl8 anther to Our lettap of April 7 rmdn an
    followsr 'Regardin%your 1ett.s of April 7,
    1941, Peque8tUlg ?urtheP lnfOPmBtiaaon the
    Jloaa J. Vattn Cm      uheok for $59.37 for
    rontal8 4aanting 00 property rroldfor temin
    after the resdsmiptimpmrlod brd expired and
    prior to thlr,prqorty be-    sold to a third
    P-tY*”
         At the time the property in quertiar in thh ame
YM SOreolored under 8 tu juaeaglt the follovingArtioles
oaptrolled 8uoh aales and redemptlme:
          "Artiiole 7288. %hould the tu oolleator
    f83.1to mke aale of uky real eatate for mat
    of e purahuer, he rhrll bid the aarm off for
    the State for the tbx.8 and paulties due, and
    all co8t8 eoalrulng thereon, and oxeaute a deed
    to the 8t8toj and am deed &all lnalude all
    tmtn of land bid off to the 8tate et rush
    tex arle,~dmke       due -turn tbezeof,uader
    8uah foam md direatiane UI the Comptroller
    m8y furnish and dlmat. After 8ale and pureh~e
    by the Btats of ay ml      estate, It 8h8llnot
    ba lawful TOP 8Ud    aolloctm to levy upon OP ad-
    vo@tlne OS 8.11 the 8mw iOF any mmlning or
    rOsrubd tax88 due thereon rsltiltbe 88mo 8hsl1
    p8,%btiT redeened b the owner or 18 8Old by
                  %aid co19ee&&;sball, 01 fln8l set-
    tlQment Oi hi8 &aoOunt8 with the Oo1m&881oneP8
    court end the Comptroller,be antitled to &
    omdlt   fo~tha   rmrotmtof -08   due the 8t8te
    end oomty, resspeatlvely,   for rhlah the land8
    end 10t8 vere bid off to the 8trte.
         "Article 7289. The uuner ofurglrad8 that
    mny here been aonveyed to the %tato under the
    prOYi8iOIt8 Of the fOregOing WtiOlO, OI hi8 rg*at,
    d98lring to medeem the mme, mar do ao by de-
    positing with the oollwtor O? the county in
    vhiah the land8 vere 8old double the ankountof
    the pwahaoe wmsy md 411 raox'udtiase8    thma,
    vlthln tvo yewa froa the data of the deed to the
IImorablr CbrP1.y LoaldLut, Pqa 3


     State; Md 8Wh CO1lOOtOF 8a1         *XeOUtO  8 FO-
     aeipt to such ovnbr, Or 8gQt8, @VIag tbon&
     th e uuo wt of a mne yM a o ived,a nd l de8arIp-
     tlaa of the laad 80 a8 to idmtify the @ame,
     urd 81s pnd 8-1 th8 8W         Offioidiy; Md,
     upcp pl'O8G&&tIO?B of rwh raoelpt to the OOarp-
     troller, he 8Wl    execute to the owmr a re-
     l%lU+8hWII¶tWIdO~hi8 8%@0.8tUMMd 8u1of
     offlao, rhioh my be admItted to reooml Sn
     like meanerwith other aaavlryWaoo8      of Und.
          "ArtIale 7290. In 0888 8tid land 8h11
     not MY. been Podo8@8& 88 prwl~    in Art101e
     7089, then the 8m  w   k 8Old 88 provided
     ln ~tlalo 7a80:
         Artlole 7328 prov3.d.dthe method of -10 by &
shwiff after property had o~l.gballybwm bld in by the
State~dthe   lwthod ofpw3ngthowaby8ftor       8ald8ale.
%Ud htlah lWSd8 fn pWt    M fOlhU8,
          *
                        If Wky Of the had thU8 8Olid
     tb the itit; i8kBt   rmdeemd W1thS.n th8 t&W
     pP080rlbed by thi@ lW, the $hWiff 8bl1 S.11
     the aam8 et publlcr out0 totha hl.@mtblddw
     ff3rcwhrtth*pMnoIpa 1 alzaioeto th8 aowt
     howe in tha oowty whwo& the lend 1108, eftw
     @*ins notloa of sale ia tha manor now pro-
     8oribod ?Ol!8aO Of w         08t8tO UtkdW UMUtiQII,
     pwvldad wh8n notbe 18 egm by poatbg notiaw,
     me of the 88ld notio88 -11 k po8ted In 8
     oolepiawma plus up~l tha lard to ba rold.
     Se&daotIao 8heU a-t&In a legal de8oriptlQn of
     the lend to b8 #old1 the d&o of it8 ~uWamo by
     the bteto, the prlae ferwbioh the lmdru             rold
     te thr %tata# th8t it vi11 b. 8Old 8t pub110 Out-
     arg to the -8t      bidder for O&8& dRte md
     flUSO Of 8tiO. Al.1lui1*8OOnte3E$~tOdhoreln
     8-1 be We ia t&l mWUl.r proscribed         fW th9
     oale OfwalerUt~      lmlor axwut~,~t~
     8heriff 18 hereby 8Utbl’i8&,      md It ir horoby
     prds hI8 duty to wjeat any rtldall bid8 fox'
     ad    lnndvhm Inhl8 $.ad@mntthe UIL)MtbIdIa
     ia8uffIoiantor in&%quto, crad la event *rid bid
     or bid8 are njootod the lend dU.3. be I’e-dVw-
     ti8Od and offoNd  Tel’ 881e 88 pPOV%dsd fW hWOin,          ,,
Hworable   Ohuley   Lookhert, Paga 4


     but the aaoeptamm by the 8herlff of tha bid
     8hrl1b8 canol~:~eW~dblnaiD~        m the qW8tlCZi
     of the SUffiCi8IlC~of thm bid, and no a&Ian
     8hSll be 8ullt8ill@d in Ury OOUl'tOf tdd.8 State
     to ret aialdeueid earl@an growads of the in-
     8uffIclenoy of th8 Munt      bid aad maopted.
     nothing hwein Sh311 b0 am8trwd       U prablblt-
     in/~the Btotr, rating thx'oqb the oowty attor-
     ney of the oounty vhoroln thQ land 11.8, or it8
     Attorney 0BII4X81,f’P0m in8trtUtw     u1 E#tiCRl t0
     88t asida the aaId 8ti@ 0 th@ gPOM&        Cl?fF8Ud
     or aolluslm b&wan      the offla~ mUbg       the
     saleandthe     purCbae~'. The 8hsPiffsUL18ad
     the 8m0wt WGOIW~      f~an8~htileto       the 8t8te
     TreMureP    ester ludwtlng the UlQlmt of th8
     aoulty tams, Sntorost aad penalty of the aouI-
     ty taxvhiahhe     8bai1 pay to the oountytrMU-
     uxwr.    The 8hWiff,  irkbOh81f Of tb0 %t8tO,
     ahal execute l dud 000-g          title to mid
     property Whan 8old end paid for."




orlginrlly brought.